DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/06/2021. As directed by the amendment- claims 1 are amended 4. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the non-final office action mailed 07/08/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/06/2021, with respect to the rejection(s) of claim(s) claims 1-13 have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ochiai et al. (U.S. 2015/0027573).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al. (U.S. 2015/0027573).
Regarding claim 1, Ochiai discloses:
An electromagnetic switching valve comprising:
a sleeve (1), defining a port (22) communicating with an oil passage supplying or discharging hydraulic oil (see paragraph 0058)
a spool (2), reciprocally movably disposed on a predetermined axis in the sleeve (1), opening and closing the port 22 (see paragraph 0062)
an electromagnetic actuator (6), comprising a plunger (9) disposed on the axis and a stator (13) exerting a magnetomotive force on the plunger 9 (see paragraphs 0056 and 0070)
a transmission member (5) of a tubular shape, disposed on the axis to be interposed between the plunger (9) and the spool (2) and transmit a driving force (see paragraph 0057)
wherein the stator (13) comprises an insertion hole (see Figure 2) through which the transmission member (5) is inserted (see Figure 2)
the transmission member (5) comprises a regulated part (76) that is regulated not to deviate from a range allowing an upper end of the transmission member (5) to be inserted into the insertion hole (see Figure 2) of the stator (13) when the transmission member (5) is dropped and assembled into the sleeve (1) from a vertical direction to cause a lower end of the transmission member (5) to abut against the spool (2) integrated into the sleeve 1 
Further regarding this limitation, please note that “a range” has not been further defined and therefore any amount of movement of the transmission member would be in “a range”.
the stator (13) comprises a guide part (inner 13) that serves to guide the upper end of the transmission member (5) onto the axis when the transmission member (5) is inserted into the insertion hole (see Figure 2) of the stator 13
the transmission member (5) is not integrally fixed to the spool (2) and the plunger 9
Regarding claim 2, Ochiai discloses:
wherein the regulated part (76) comprises a protrusion (76) protruding from an outer peripheral surface of the transmission member (5) to contact and be regulated by an inner peripheral surface of the sleeve 1
Further regarding this limitation, as seen in Figure 1, in a semi-assembled state, if the cup shaft 5 was to move from being aligned with the spool 2, the flange 76 of the cup shaft 5 would contact the sleeve 1.
Regarding claim 4, Ochiai discloses:
wherein the guide part (inner 13) is formed to be around the insertion hole 
Regarding claim 5, Ochiai discloses:
wherein the guide part (inner 13) is formed in a concave tapered surface or a concave curved surface (see Figure 2)
Regarding claim 6, Ochiai discloses:
wherein the lower end of the transmission member (5) is formed in a concave tapered surface, and the spool (2) comprises an end formed in a convex curved surface to abut against the lower end of the transmission member 5 (see Figure 2)
Regarding claim 9, Ochiai discloses:
wherein the transmission member (5) comprises a large-diameter tubular part (76) disposed in the sleeve (1), and a small-diameter tubular part inserted through the insertion hole of the stator (13), wherein the large-diameter tubular part (76) comprises the regulated part 76 (see Figure 1)
Regarding claim 10, Ochiai discloses:
wherein the regulated part (76) comprises a protrusion (76) protruding from an outer peripheral surface of the large-diameter tubular part (76) to contact and be regulated by an inner peripheral surface of the sleeve 1
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Nordstrom et al. (U.S. 2009/0256092)
Regarding claim 7, Ochiai discloses the invention as essentially claimed, and further discloses wherein the plunger (9) comprises a receiving recess (62) to abut against the upper end (61) of the transmission member 5 (see paragraph 0084).
Ochiai fails to disclose wherein the upper end of the transmission member is formed in a convex curved surface, and the receiving recess formed in a concave tapered surface.
Nordstrom teaches a solenoid valve wherein an upper end of a transmission member (70) is formed in a convex curved surface (93) and a plunger (80) comprises a receiving recess formed in a concave tapered surface 83 (see Figure 1, see paragraphs 0022-0024).
Regarding claim 8, Ochiai as modified teaches the invention as essentially claimed and further teaches wherein the insertion hole of the stator (13) is formed having an inner diameter dimension regulating the transmission member (5) not to deviate from the range allowing the upper endPage 3Customer No.: 31561Docket No.: 100570-US-1376 Application No.: 17/030,387of the transmission member (5) to be inserted into the receiving recess of the plunger 9.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Hattori et al. (U.S. 2019/0061718).
Regarding claim 13, Ochiai discloses the invention as essentially claimed, but fails to disclose wherein the transmission member is formed of a resin material.
Hattori teaches a solenoid valve wherein a transmission member (42) is formed of a resin material (see paragraph 0116).
It would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to have modified Ochiai to provide the transmission member formed of resin. Doing so would allow the transmission member to be manufactured at a low cost (see paragraph 0116), as recognized by Hattori.
Allowable Subject Matter
Claims 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753